PER CURIAM.
A jury found that appellants, real estate brokers, were the procuring cause of the sale by appellees of a certain business and *1170real property. The trial judge, after trial, granted a motion for a directed verdict and entered judgment for appellees notwithstanding the verdict in favor of the appellants.
We have examined the record and find ample, competent, and substantial evidence supporting the jury verdict. Therefore, we reverse the order directing a verdict for appellees and the judgment for appellees notwithstanding the verdict and remand this cause with directions to enter judgment on the jury verdict for appellants.
REVERSED AND REMANDED.
DAUKSCH, COBB and COWART, JJ., concur.